Exhibit 10.93.9

EXECUTION VERSION

AMENDMENT NO. 10 AND WAIVER TO THE CREDIT AGREEMENT

Dated as of September 30, 2009

AMENDMENT NO. 10 AND WAIVER TO THE CREDIT AGREEMENT (this “Amendment”) among
Headwaters Incorporated, a Delaware corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement referred to below), Morgan Stanley & Co.
Incorporated, as collateral agent (the “Collateral Agent”), and Morgan Stanley
Senior Funding, Inc. (“Morgan Stanley”), as administrative agent (the
“Administrative Agent”; together with the Collateral Agent, the “Agents”).

PRELIMINARY STATEMENTS:

(1) The Borrower, certain financial institutions and other persons from time to
time parties thereto (collectively, the “Lenders”), the Agents, JPMorgan Chase
Bank, N.A. (as successor to JPMorgan Chase Bank), as syndication agent, and
Morgan Stanley and J.P. Morgan Securities Inc., as joint lead arrangers and
joint bookrunners, have entered into that certain Credit Agreement dated as of
September 8, 2004 (as amended and modified pursuant to consents dated
November 6, 2004 and December 16, 2004, Amendment No. 2 to the Credit Agreement
dated March 14, 2005, Amendment No. 3 to the Credit Agreement dated May 19,
2005, Amendment No. 4 to the Credit Agreement dated October 26, 2005, Amendment
No. 5 to the Credit Agreement dated June 27, 2006, Amendment No. 6 to the Credit
Agreement dated August 30, 2006, Amendment No. 7 to the Credit Agreement dated
January 12, 2007, Amendment No. 8 to the Credit Agreement dated August 15, 2008
and Amendment No. 9 and Waiver to the Credit Agreement dated as of June 26, 2009
and as modified by the Revolving Loan Extension and Commitment Reduction
Agreement dated as of September 2, 2009, the “Credit Agreement”; capitalized
terms used herein but not defined shall be used herein as defined in the Credit
Agreement).

(2) The Borrower, the Agents and the Required Lenders have agreed, subject to
the terms and conditions hereinafter set forth, to amend the Credit Agreement in
certain additional respects as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendment of Credit Agreement and the Pledge and Security Agreement.
The Credit Agreement and pursuant to Section 1(m) the Pledge and Security
Agreement are, effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 4 below, hereby amended as
follows:

(a) Section 1.1 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:

“Term Loan Priority Accounts” means any deposit accounts or securities accounts
that are intended to solely contain identifiable proceeds of the Term Loan
Priority Collateral (it being understood that any property in such deposit
accounts or securities accounts which is not identifiable proceeds of Term Loan
Priority Collateral shall not be Term Loan Priority Collateral solely by virtue
of being on deposit in any such deposit account or securities account); in each
case with such immaterial

 

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

modifications to the foregoing as may be acceptable to Ropes & Gray LLP as
counsel to certain of the Term B1 Lenders.

“Term Loan Priority Collateral” means all Collateral other than ABL Priority
Collateral including, for the avoidance of doubt, the following (further
including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Federal bankruptcy code would be Term Loan
Priority Collateral): (a) all equipment, fixtures, real property, intellectual
property and investment property (other than any Investment Property included in
clauses (d) and (g) of the definition of ABL Priority Collateral); (b) except to
the extent constituting ABL Priority Collateral, all instruments, documents and
general intangibles, (c) all commercial tort claims, (d) any business
interruption insurance or key person life insurance, (e) all other Collateral,
other than the ABL Priority Collateral and proceeds thereof, and (f) all
collateral security and guarantees with respect to the foregoing, and all cash,
money, insurance proceeds, instruments, securities, financial assets and deposit
accounts received as proceeds of any Collateral, other than the ABL Priority
Collateral (including proceeds of the ABL Priority Collateral); in each case
with such immaterial modifications to the foregoing as may be acceptable to
Ropes & Gray LLP as counsel to certain of the Term B1 Lenders.

(b) The definition of “ABL Priority Collateral” contained in Section 1.1 to the
Credit Agreement is amended in full to read as follows:

“ABL Priority Collateral” means (a) all accounts receivable and inventory owned
by the Borrower and its Subsidiaries (other than accounts receivable which
constitute identifiable proceeds of Term Loan Priority Collateral), (b) all
deposit accounts (other than Term Loan Priority Accounts) of the Borrower and
its Subsidiaries, except for those which may be excluded pursuant to the ABL
Facility Documents (“Excluded Deposit Accounts”); provided, however, that to the
extent that identifiable proceeds of Term Loan Priority Collateral are deposited
in any such deposit accounts, such identifiable proceeds shall be treated as
Term Loan Priority Collateral, (c) all support obligations in respect of the
accounts receivable described in clause (a), including letters of credit and
guaranties issued in support of accounts receivable or proceeds of collateral;
provided, that to the extent any of the foregoing also relates to Term Loan
Priority Collateral only that portion related to the items referred to in clause
(a) shall be included in the ABL Priority Collateral, (d) all securities
accounts of the Borrower and its Subsidiaries, except for those which may be
excluded pursuant to the ABL Facility Documents (“Excluded Security Accounts”)
to the extent the cash or Cash Equivalent Investments contained therein were
derived from accounts receivable, inventory or deposit accounts described in
clauses (a) and (b); provided, however, that to the extent that identifiable
proceeds of Term Loan Priority Collateral are deposited in any such securities
accounts, such identifiable proceeds shall be treated as Term Loan Priority
Collateral, (e) all certificates of title, documents or instruments evidencing
ownership or title to any inventory described in clauses (a) and (g); provided,
that to the extent any of the foregoing also relates to Term Loan Priority
Collateral, only that portion related to the items referred to in clauses
(a) and (g) shall be included in the ABL Priority Collateral, (f) all monies,
whether or not in the possession of any agent for the ABL Facility, a lender
under the ABL Facility, a bailee or Affiliate of such agent or lender that were
derived from or consist of any of the Property described in this definition of
‘ABL Priority Collateral’, (g) all accessions to, substitutions for, and all
replacements, products, and cash and non-cash

 

2

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

proceeds of the foregoing, including proceeds of and unearned premium with
respect to insurance policies and claims against any Person for loss, damage or
destruction of any of the Property described in this definition of ‘ABL Priority
Collateral’, and (h) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to any of the Property described in this definition of ‘ABL Priority
Collateral’; provided, that to the extent any of the foregoing also relates to
Term Loan Priority Collateral, only that portion related to the items referred
to in clauses (a) through (g) shall be included in the ABL Priority Collateral;
in each case with such immaterial modifications to the foregoing as may be
acceptable to Ropes & Gray LLP as counsel to certain of the Term B1 Lenders.

(c) The definition of “Consolidated EBITDA” contained in Section 1.1 of the
Credit Agreement is amended by replacing the words “at any time that
Section 6.21.1(b) is in effect” where they appear in clause (iii) immediately
before the proviso thereto with the following: “at any time after the Amendment
No. 9 Effective Date”.

(d) The definition of “Revolving Loan Termination Date” contained in Section 1.1
of the Credit Agreement is amended by substituting for the date “September 30,
2009” where it appears in clause (a) thereof the date “October 30, 2009.”

(e) Section 2.2(e) of the Credit Agreement is amended by deleting the last
sentence thereof.

(f) Section 2.5.4 of the Credit Agreement is amended by deleting the
parenthetical at the end thereof.

(g) Section 6.18 of the Credit Agreement is amended by restating clause
(y) thereof in its entirety to read as follows: “(y) under the ABL Loan
Agreement, so long as the terms of such encumbrance or restriction permit the
creation or assumption of Liens securing the Obligations of the Borrower and its
Subsidiaries under this Agreement and do not restrict the making of
distributions to the Borrower for the making of payments of the Obligations
under this Agreement that are required hereunder, other than restrictions on the
use of ABL Priority Collateral that are provided for under the Intercreditor
Agreement”.

(h) Section 6.20 of the Credit Agreement is amended as follows:

(i) the heading of such Section is amended and restated in its entirety to read
as follows: “Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents; Amendments to ABL Facility Documents.”;

(ii) the figure “(a)” is inserted immediate after such heading; and

(iii) a new sub-clause (b) is added to such Section, to read as follows:

“(b) The Borrower will not, and will not permit any Subsidiary to, amend, amend
and restate, supplement or otherwise modify, or consent to or suffer to occur
the amendment, amendment and restatement, supplementation or other modification
of, any ABL Facility Document, other than as permitted by the terms of the
Intercreditor Agreement.”

(i) Section 6.32 of the Credit Agreement is amended by restating clause
(v) thereof in its entirety to read as follows: “(v) under the ABL Loan
Agreement, so long as the terms of such

 

3

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

prohibitions or conditions on the creation or assumption of Liens permit the
creation or assumption of Liens securing the Obligations of the Borrower and its
Subsidiaries under this Agreement and do not restrict the making of
distributions to the Borrower for the making of payments of the Obligations
under this Agreement that are required hereunder, other than restrictions on the
use of ABL Priority Collateral that are provided for under the Intercreditor
Agreement”.

(j) A new Section 6.34 is added to the Credit Agreement, to read as follows:

“6.34 Amendments to Conform to ABL Facility Documents. In the event that any
covenant or event of default provided under the ABL Facility Documents is more
restrictive to the Borrower and its Subsidiaries than the covenants and events
of default under the Credit Agreement, including, without limitation, financial
covenants, the ABL Facility Documents shall permit, and the Borrower shall
execute and deliver upon the closing under the ABL Facility Documents, or
promptly thereafter, but in no event more than 20 days following such
closing, an amendment to the Credit Agreement providing for the addition of any
such additional or more restrictive covenants or events of default.”

(k) Section 7.3 of the Credit Agreement is amended by substituting for the words
“and 6.32” where they appear at the end thereof the following: “, 6.32 and
6.34.”

(l) Section 9.6(i) is amended by substituting for the figure “100,000” where it
appears therein the figure “200,000”.

(m) Section 3.1.2 of the Pledge and Security Agreement is amended by inserting
at the end thereof immediate before the period the words “, subject to Liens
permitted by Section 6.15 of the Credit Agreement”.

SECTION 2. Waiver. Subject to the satisfaction of the applicable conditions
precedent set forth in Section 4, including the effectiveness of Section 1(d) of
this Amendment, the Required Lenders, effective from and after the Amendment
Effective Date (as defined in Section 4), hereby waive, solely for the period
commencing on the date hereof through the date (the “Waiver Termination Date”)
that is five (5) days after the Revolving Loan Termination Date as amended
hereby, the requirements of Section 6.21.1 of the Credit Agreement with respect
to the fiscal quarter ending on September 30, 2009 (the “Waived Requirements”).
On the Waiver Termination Date, the foregoing waiver shall cease to be in
effect, without any further action by the Administrative Agent and the Lenders,
and all of the terms and provisions set forth in the Credit Agreement with
respect to the Waived Requirements and not cured prior to the Waiver Termination
Date shall have the same force and effect as if this Amendment had not been
entered into by the parties hereto, and the Administrative Agent and the Lenders
shall have all of the rights and remedies afforded to them under the Loan
Documents with respect to any such terms and provisions as though no waiver had
been granted by them hereunder.

SECTION 3. Reduction of Revolving Credit Commitments. The Borrower hereby
notifies the Administrative Agent that it wishes to reduce the Aggregate
Revolving Loan Commitment to an aggregate amount of $25,000,000 pursuant to
Section 2.5.2 of the Credit Agreement. In addition, the Credit Agreement is
hereby amended by adding a new Section 2.2(f) thereto, to read as follows:

“(f) In the event that the Borrower receives any tax refund, rebate or similar
tax receipt prior to the Revolving Loan Termination Date, the Borrower shall
apply the aggregate amount of all such refunds, rebates or other receipts, up to
a maximum aggregate amount of $5,000,000, to prepay the Revolving Loans (and
shall concurrently pay all accrued interest and fees on the amount so prepaid).

 

4

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

Upon any such prepayment, the Aggregate Revolving Loan Commitment shall be
automatically and permanently reduced by an amount equal to the principal amount
so prepaid.”

SECTION 4. Conditions to Effectiveness. This Amendment and the amendments
contained herein shall become effective as of the date hereof (the “Amendment
Effective Date”) when each of the conditions set forth in this Section 4 to this
Amendment shall have been fulfilled to the satisfaction of the Administrative
Agent.

(a) Execution of Counterparts; Other Amendment Provisions.

(i) In the case of all provisions of this Amendment other than Sections 1(d), 2
and 3, the Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered on behalf of the Borrower and the
Required Lenders (or, as to any of the foregoing parties, advice reasonably
satisfactory to the Administrative Agent that such party has executed a
counterpart of this Amendment);

(ii) in the case of Section 1(d) of this Amendment, Section 1 shall have become
effective and the Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered on behalf of the each Lender that holds a
Revolving Loan or a Revolving Loan Commitment (or, as to any of the foregoing
parties, advice reasonably satisfactory to the Administrative Agent that such
party has executed a counterpart of this Amendment); and

(iii) in the case of Sections 2 and 3 of this Amendment, Section 1(d) shall have
become effective.

(b) Guarantor Consent. The Administrative Agent shall have received the Consent
attached as Exhibit A hereto duly executed by each of the Guarantors.

(c) Payment of Fees and Expenses; Retainer. The Borrower shall have paid (i) an
amendment fee to the Administrative Agent for the account of each Lender equal
to (A) 10 basis points calculated on the outstanding principal amounts of such
Lender’s outstanding Term B1 Loans (after giving effect to all payments of Term
B1 Loans made on or before the Amendment Effective Date) and (B) 20 basis points
calculated on the outstanding principal amounts of such Lender’s outstanding
Revolving Loans and Revolving Loan Commitments, taken as a whole but without
duplication (and after giving effect to all payments of Revolving Loans made,
and all reductions of the Revolving Loan Commitments effected, on or before the
Amendment Effective Date), in each case that executes and delivers this
Amendment at or before 5.00 P.M. (New York City time) on September 29, 2009,
(ii) all reasonable expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) incurred in connection with the preparation,
negotiation and execution of this Amendment and other matters relating to the
Credit Agreement (including, without limitation, filing fees in connection with
the perfection of any security interests) from and after the last invoice to the
extent invoiced, and (iii) a $100,000 retainer (which is in addition to the
retainer paid pursuant to Amendment No. 9) to Ropes & Gray LLP as counsel to
certain of the Term B1 Lenders.

(d) No Default. (i) There shall exist no Default or Unmatured Default under the
Credit Agreement as amended hereby and no Default or Unmatured Default would
result from this Amendment and (ii) the representations and warranties contained
in Article V of the Credit Agreement shall be true and correct in all material
respects as of the Amendment Effective Date before and after giving effect to
this Amendment except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or

 

5

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

warranty shall have been true and correct on and as of such earlier date, and
the Administrative Agent shall have received a certificate from a responsible
officer of the Borrower as to the satisfaction of the conditions in clauses
(i) and (ii).

(e) The Borrower shall have applied the Net Cash Proceeds of its September 22,
2009 issuance of Equity Interests to prepay the Term Loans.

SECTION 5. Confirmation of Representations and Warranties. Each of the Credit
Parties hereby represents and warrants, on and as of the date hereof, that
(a) the representations and warranties contained in the Credit Agreement are
correct and true in all material respects on and as of the date hereof, before
and after giving effect to this Amendment, as though made on and as of the date
hereof, other than any such representations or warranties that, by their terms,
refer to a specific date and (b) no Default or Unmatured Default has occurred
and is continuing, or would occur as a result of the transactions contemplated
by this Amendment.

SECTION 6. Reference to and Effect on the Loan Documents. (a) On and after the
Amendment Effective Date, each reference in the Credit Agreement to “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other transaction documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified by
this Amendment.

(b) The Credit Agreement, the Pledge and Security Agreement, the Notes and each
of the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Credit Parties under
the Loan Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

SECTION 7. Release. Although each Lender and each Agent regards its conduct as
proper and does not believe that the Borrower or any Guarantor (each, a “Loan
Party” and the Borrower and the Guarantors collectively, the “Loan Parties”) has
any claim, right, cause of action, offset or defense against such Lender, such
Agent or any other Lender in connection with the execution, delivery,
performance and ongoing administration of, or the transactions contemplated by,
the Credit Agreement and the other Loan Documents, each Lender, each Agent and
each Loan Party agree that any past conduct, conditions, acts, omissions,
events, circumstances or matters of any kind whatsoever will not impair or
otherwise affect any rights, interests, contracts or remedies of the Lenders or
the Agents. Therefore, each Loan Party, on behalf of itself and its employees,
agents, officers, directors, representatives, predecessors, successors,
transferees and assigns, unconditionally, freely, voluntarily and, after
consultation with counsel and becoming fully and adequately informed as to the
relevant facts, circumstances and consequences, knowingly releases, waives and
forever discharges (and further agrees not to allege, claim or pursue) (a) any
and all liabilities, indebtedness and obligations, whether known or unknown, of
any kind whatsoever of any Lender to any Loan Party, except for any obligations
to be respectively performed by the Lenders as expressly set forth in this
Amendment, the Credit Agreement and the other Loan Documents after the Amendment
Effective Date, (b) any legal, equitable or other obligations of any kind
whatsoever, whether known

 

6

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

or unknown, of any Lender to any Loan Party (and any rights of any Loan Party
against any Lender) other than any such obligations expressly set forth in this
Amendment, the Credit Agreement and the other Loan Documents to be performed
after the Amendment Effective Date, (c) any and all claims, whether known or
unknown, under any oral or implied agreement with (or obligation or undertaking
of any kind whatsoever of) any Lender which is different from or in addition to
the express terms of this Amendment, the Credit Agreement and the other Loan
Documents and (d) all other claims, rights, causes of action, counterclaims or
defenses of any kind whatsoever, in contract or in tort, in law or in equity,
whether known or unknown, direct or derivative, which such Loan Party or any
predecessor, successor or assign might otherwise have or may have against any
Lender on account of any conduct, condition, act, omission, event, contract,
liability, obligation, demand, covenant, promise, indebtedness, claim, right,
cause of action, suit, damage, defense, circumstance or matter of any kind
whatsoever which existed, arose or occurred at any time prior to the Amendment
Effective Date.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed original counterpart of
this Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this were a
part of the Credit Agreement.

SECTION 10. Entire Agreement; Modification. This Amendment constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, there being no other agreements or understandings, oral, written or
otherwise, respecting such subject matter, any such agreement or understanding
being superseded hereby, shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, and may not be
amended, extended or otherwise modified, except in a writing executed in whole
or in counterparts by each party hereto.

[SIGNATURE PAGES FOLLOW]

 

7

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

HEADWATERS INCORPORATED,   as Borrower By:  

/s/    Steven G. Stewart

Title:   CFO MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent,
Swing Line Lender and as a Lender By:  

/s/    Stephen B. King

Title:   V.P. MORGAN STANLEY & CO. INCORPORATED,   as Collateral Agent By:  

/s/    Stephen B. King

Title:   Executive Director [And other Lenders]

 

Headwaters – Amendment No. 10 to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT

Dated as of September 30, 2009

Reference is made to the Credit Agreement referred to in the foregoing Amendment
No. 10 and Waiver to the Credit Agreement (the “Amendment”; capitalized terms
used herein and not defined being used herein as defined in the Credit
Agreement). Each of the undersigned, in its capacity as a Guarantor under the
Guaranty Agreement and as a Grantor under the Pledge and Security Agreement,
hereby (i) consents to the execution, delivery and performance of the Amendment
and agrees that each of the Guaranty Agreement and the Pledge and Security
Agreement is, and shall continue to be, in full force and effect and is hereby
in all respects ratified and confirmed on the Amendment Effective Date, except
that, on and after such Amendment Effective Date referred to in the Amendment,
each reference to “the Credit Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended and otherwise modified by the
Amendment and (ii) confirms that the Collateral Documents to which each of the
undersigned is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the Secured Obligations. This Consent
shall, pursuant to New York General Obligations Law Section 5-1401, be governed
by, and construed in accordance with, the laws of the State of New York.

 

ATLANTIC SHUTTER SYSTEMS, INC.;    HEADWATERS HEAVY OIL, LLC; CHIHUAHUA STONE,
LLC;    HEADWATERS CTL, LLC COVOL ENGINEERED FUELS, LC;    HEADWATERS RESOURCES,
INC.; COVOL FUELS NO. 2, LLC.    HEADWATERS REFINERY INVESTMENTS CO.; COVOL
FUELS NO. 3, LLC.    HEADWATERS SYNFUEL INVESTMENTS, LLC; COVOL FUELS NO. 4,
LLC.    HEADWATERS TECHNOLOGY INNOVATION GROUP, INC.; COVOL FUELS NO. 5, LLC.   
HEADWATERS SERVICES CORPORATION; DUTCH QUALITY STONE, INC.    INSPIRE SERVICES,
LLC.; ELDORADO G-ACQUISITION CO.;    L-B STONE LLC; ELDORADO SC-ACQUISITION CO.;
   METAMORA PRODUCTS CORPORATION; ELDORADO STONE ACQUISITION CO., LLC;   
METAMORA PRODUCTS CORPORATION OF ELKLAND; ELDORADO STONE FUNDING CO., LLC;   
MTP, INC.; ELDORADO STONE LLC;    STONECRAFT MANUFACTURING, LLC.; ELDORADO STONE
OPERATIONS LLC;    STONECRAFT SALES, LLC.; ENVIRONMENTAL TECHNOLOGIES GROUP,
LLC;    TAPCO INTERNATIONAL CORPORATION; GLOBAL CLIMATE RESERVE CORPORATION;   
HCM STONE, LLC;    each as a Guarantor HCM UTAH, LLC;      HEADWATERS
CONSTRUCTION MATERIALS, INC.;    By:  

/s/    Steven Stewart

HEADWATERS CONSTRUCTION MATERIALS, LLC;    Name:   Steven Stewart HEADWATERS
ENERGY SERVICES CORP.;    Title:   Chief Financial Officer HEADWATERS ETHANOL
OPERATORS, LLC;     

 

Headwaters – Amendment No. 10 to the Credit Agreement